Citation Nr: 1412343	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-12 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned a rating of 30 percent, effective December 29, 2009.  

The Virtual VA claims file has been reviewed.  There are no documents currently located in the Veterans Benefits Management System.

This claim was previously before the Board in July 2013, wherein the claim was remanded so that the Veteran may be afforded a hearing before a Veterans Law Judge.  The Veteran was afforded a videoconference hearing before the undersigned in November 2013, and a transcript of that hearing has been associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  The case has been returned to the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  Here, a January 2012 rating decision denied the Veteran's claim for TDIU.  


FINDING OF FACT

PTSD most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, anxiety, irritability, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    

CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in January 2010, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's initial claim for service connection and his subsequent claim for an increased disability rating, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was also afforded VA examinations responsive to the claim for an increased rating.   The examination reports contain all the findings needed to rate the Veteran's service-connected PTSD, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  

The Veteran's appeal for a higher evaluation is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  The Veteran here does not assert that his disability worsened since the most recent VA examination; he merely asserts entitlement to a higher disability evaluation for the rating period on appeal.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disability on appeal, does not suggest that this disability worsened since the most recent VA examination, or since the most recent VA treatment records.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claim being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disability has not materially changed and a uniform evaluation is warranted. 

The service-connected PTSD is evaluated as 30 percent disabling for the initial rating period on appeal pursuant to C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

After a review of all the evidence, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for a 50 percent disability evaluation, but no higher, for the entire rating period on appeal.  The Board finds that the Veteran's psychiatric symptoms have been relatively consistent, and that the 50 percent evaluation takes into account the Veteran's social and occupational impairment for the entire rating period.  Throughout the rating period, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as decreased concentration, depression, anxiety, irritability, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    

The Board acknowledges that the Veteran reported experiencing panic attacks in his April 2011 VA Form 9, but the August 2011 VA examiner found that the Veteran's history and clinical evaluation were not indicative of panic attacks.   Likewise, the Veteran denied experiencing panic attacks at his November 2013 hearing before the undersigned.  The Board points out that the evidence shows that the Veteran does not have symptoms such as obsessional rituals, impaired impulse control, delusions or hallucinations, spatial disorientation, or illogical speech or thought processes as a result of his PTSD.  He is alert, oriented, and cooperative upon examination, he does not have a hyperstartle response; his depression and anxiety do not prevent him from functioning independently.  Regardless, any such panic attacks are not nearly continuous and do not interfere with his ability to function independently.

Each of the VA examiners assessed that the Veteran has moderate PTSD symptoms, which interfered with occupational functioning and social relationships, but do not cause such social and occupational impairment as to render him deficient in most areas.  The VA examiners assigned GAF scores of 65 at the April 2010 VA examination and 60 at the August 2011 VA examination.  A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 51 to 60 contemplates moderate symptoms or moderate impairment in social or occupational functioning.   See DSM-IV at 44-47.  The Board notes that the Veteran's GAF scores are consistent with the symptomatology shown in the Veteran's VA treatment records, which show a GAF score of 65.  The GAF scores of the VA examiners take into account all of the medical evidence of record, lay and objective, for the rating period on appeal, such that a fuller picture of the nature and history of the Veteran's PTSD is provided.  See 38 C.F.R. § 4.2 (2013).  Furthermore, the VA examiners reported the disability as moderate.  The scores are consistent with the record and are highly probative.  

The Board acknowledges that the Veteran complained of nightmares, anger, irritability, memory loss, anxiety, and depression at his VA examinations and in seeking treatment; the Board also acknowledges that the Veteran's wife corroborated such symptoms in her testimony before the undersigned and written statements.  Nevertheless, the current 50 percent disability evaluation accounts for the Veteran's moderate social and occupational impairment, as caused by these symptoms.

In this regard, the Board finds that the criteria for a disability rating of 70 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence does not show that the Veteran experiences occupational and social impairment with deficiencies in most areas, and has not experienced symptoms such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation, as contemplated by a 70 percent disability rating under Diagnostic Code 9411.  As previously discussed, at the April 2010 and August 2011 VA examinations, the Veteran had depression and anxiety, but did not have suicidal or homicidal ideation, delusions or hallucinations, or impaired thought processes.  At the examinations, the Veteran complained of depression, sleep impairment, intrusive thoughts, irritability, and anxiety, but the reports note that the Veteran is alert and oriented, with appropriate speech and behavior, and without evidence of suicidal or homicidal ideation; his hygiene has been consistently good.  The VA examiners also note the Veteran's symptoms, such as irritability, anger, difficulty concentrating, and depression; however, the Board reiterates that those symptoms are nearly the same as those listed in the criteria for a 50 percent rating and the examiners' characterization of these symptoms were that they caused moderate impairment.  Moreover, there was no specific indication to the contrary in the Veteran's testimony or written statements.  Although fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board finds that the Veteran has consistently had symptoms of anxiety and depression, sleep impairment, and flashbacks; there is no evidence of ritualistic or obsessive behavior, hallucinations, delusions, suicidal or homicidal ideation, or impaired speech or thought processes.  The Board also notes that the Veteran has reported a good relationship with his wife and kids and that he has a few friends.  This does not demonstrate an inability in establishing and maintaining effective social relationships.  Consequently, the weight of the evidence is against a rating higher than 50 percent for PTSD.  38 C.F.R. §§ 4.3, 4.7. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of depression, recurrent recollections, and sleep impairment, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the Veteran's PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

For these reasons, the Board finds that the is entitled to a an initial disability evaluation of 50 percent for PTSD, but no higher, for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

ORDER

Entitlement to a 50 percent disability evaluation for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


